July 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
PATRICIA A. POTTS, INDIVIDUALLY AND AS NEXT FRIEND TO A.M.W.,
                        A CHILD, Appellant

NO. 14-15-00488-CV                          V.

 VINCENT D. WILLIAM AND DMG EQUIPMENT COMPANY, LTD D/B/A
              PAVERS SUPPLY COMPANY, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 27, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Patricia A. Potts, Individually and as next friend to A.M.W., a Child.


      We further order this decision certified below for observance.